Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 1, 5, 7-12, 15, 18, 21, 23, 26, 28, 50, 52-54, 123-124 are pending in the current application.
2.	This application is a DIV of 16/151,019 10/03/2018 PAT 11028098; 16/151,019 is a DIV of 14/775,532 09/11/2015 PAT 10273243; 14/775,532 is a 371 of PCT/US2014/026813 03/13/2014; PCT/US2014/026813 has PRO 61/785,187 03/14/2013.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 5, 7, 123-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The B moiety of claim 1 has various Greek characters whose meaning is not clear.  If the Greek characters are absent it is not clear what is present, if they are present it is unclear what bond is formed.  The B structure has the Greek character Φ, which is undefined and the text below has the lower case φ defined but it does not appear in the structure.  Claim 5 has a similar structure.  Greek characters have an accepted meaning in chemistry and are used to denote the distance or location relative to a certain position, as in for instance  amino acids.  The Greek letters here are both present and absent.  It is unclear what this means exactly.  MPEP 2173.05(a) has guidance in regard to the proper use and definition of terms.  While it may be appropriate in some instances to create terminology in order to describe an invention that has eclipsed the lexicographical paradigm of a particular technology, that is not the situation here.  Chemistry is a very mature science and the accepted terminology is adequately precise, especially when describing the structure of a substance.  While applicant can be his or her own lexicographer, the applicant is attempting to be his or her own semiotician and it is not clear how these structures of the applicant would translate into something of actual chemical meaning.  Applicant’s chemical semiotics are not understandable and thus one skilled in the art of chemistry would not understand what these symbols and definitions mean.  See Jones, Maitland Organic Chemistry Norton: New York, 1997, pg. 84-99 (cited on the IDS) in his discussion of Newman projections at pg. 84 paragraph 3, line 3, “Like all devices, it contains arbitrary conventions, which can only be learned, not reasoned out….”  and at page 99,  discussing organic structural representation in general “there is a tension between our need to talk quickly and efficiently to each other and the accurate representation of these complicated organic structures.  The tension is at least partly resolved by using codes, but the price of this use is that you always must be able to see past the code to the real, three dimensional structure………..” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1, 5, 7, 9-10, 12, 15, 18, 50, 52-54, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,028,098.   Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the method claims of the ‘098 patent where B is a fused pyrazole with various Ys groups is the subgenus of instant claim 9 i.e. where in claim 1 Z1 and Z2 are N and NR7 respectively and X is C.  The species in claim 52 are (in part) the species of claim 3, i.e. starting on page 13 of page 29 in the third column the species of ‘098 patent claim 3 are listed. The oxepane fused compounds and sulfur congeners in claim 53 page 22 or 29 appear at column 233 lines 50ff. to column 34 line 33.  The benzofused congeners of claim 54 are listed on col. 234 line 35 ff. of patent claim 3. Benzisoxazoles of the last embodiment of claim 54 is listed column 238 line 18 ff and working backwards the additional compounds claim 54 appear. One could not practice the method of the patent claims without those compounds.  The instant application did not result from a restriction in the parent application and is not properly related to the ‘019 application as a divisional since only a species election was required.  As such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
5.	Claims 1, 5, 7-12, 15, 18, 21, 23, 26, 28, 50, 52-54, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.  9,434,727 (cited on the IDS)  in view of Wakefield, Basil “Fluorinated Pharmaceuticals" Innovations in Pharmaceutical Technology 2003, 74, 76-78 (cited on the IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims while broader embrace all of the compound of the ‘727 patent.  The B structure is a narrower version of the B in claim 1.  All the specific Bs of instant claim 1 are also subsumed by claim 1 B of the '727 patent.   The difference between specific embodiments in instant claim 1 and those of the ‘727 claims is minor. 
Compounds in ‘727 patent claim 14 such as:

    PNG
    media_image1.png
    768
    1024
    media_image1.png
    Greyscale

and

    PNG
    media_image2.png
    768
    1024
    media_image2.png
    Greyscale

differ from compounds of claim 5 page 14 of 29: 

    PNG
    media_image3.png
    768
    1024
    media_image3.png
    Greyscale

only by an F atom.

The bioisosteric replacement of H with F, was well known at the time the invention was made. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".   The experienced Ph.D. synthetic organic chemist would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry. Wakefield on page 76 gives a three-fold motivation to fluorinate compounds:  "Three general answers may be given: a) the fluoro-organic compound has inherent biological activity; b) the introduction of fluorine into a biologically active compound improves its pharmacological properties; and c) what has been described as 'patent jumping'"  and further that "fluorinated compounds usually have a sufficient similarity in size and shape to their non-fluorinated analogues to fit a given enzyme receptor, so that they tend to have similar inherent biological activity."  Wakefield also suggests that the routineer would easily find techniques for their preparation (see the subtitle and pages 77 and 78).  Other examples could be given.
6.	Claims 1, 5, 7-12, 15, 18, 21, 23, 26, 28, 50, 52-54, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-18 of U.S. Patent No.  10,072,016 (cited on the IDS) in view of Wakefield, Basil “Fluorinated Pharmaceuticals"  Innovations in Pharmaceutical Technology  2003, 74, 76-78. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims while broader embrace all of the compound of the ‘016 patent.  The B structure is a narrower version of the B in claim 1.  All the specific Bs of instant claim 1 are also subsumed by claim 1 B of the '016 patent.   The difference between specific embodiments in instant claim 1 and those of the ‘016 claims is minor. 
Compounds in ‘016 patent claim 11

    PNG
    media_image4.png
    350
    413
    media_image4.png
    Greyscale

And claim 8

    PNG
    media_image5.png
    609
    661
    media_image5.png
    Greyscale

differ from the last compound of claim 52 page 14 of 29: 

    PNG
    media_image6.png
    189
    168
    media_image6.png
    Greyscale


only by an F atom. The compound in claim 9:

    PNG
    media_image7.png
    374
    399
    media_image7.png
    Greyscale


differ from the third compound in the third row of claim 52 of page 13 of 29:


    PNG
    media_image8.png
    176
    135
    media_image8.png
    Greyscale
 also only by F atoms.


The bioisosteric replacement of H with F, was well known at the time the invention was made. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".   The experienced Ph.D. synthetic organic chemist would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry. Wakefield on page 76 gives a three-fold motivation to fluorinate compounds:  "Three general answers may be given: a) the fluoro-organic compound has inherent biological activity; b) the introduction of fluorine into a biologically active compound improves its pharmacological properties; and c) what has been described as 'patent jumping'"  and further that "fluorinated compounds usually have a sufficient similarity in size and shape to their non-fluorinated analogues to fit a given enzyme receptor, so that they tend to have similar inherent biological activity."  Wakefield also suggests that the routineer would easily find techniques for their preparation (see the subtitle and pages 77 and 78).  Other examples could be given.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1, 5, 50, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schiemann WO 2008080455 A1.  Schiemann teaches compound 103 on page 70.  This compound reads on claim 1 where R1-R5 are H, R6 s H, 4,5,6,7-tetrahydro-2,1-benzisoxazol-3-yl) appears to be the first ring structure of Greek letters of claim 21 where Y1-Y4 are C(R9)2 and R9 is H, n is 1, Z1 is O, Z2 is N, X is C. Compositions are disclosed on pages 77-78.

8.	Claim(s) 1, 5, 7, 28, 50, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by STN-Chemical Database Registry entry for [4-(4-chlorophenyl)-4-hydroxy-1-piperidinyl]-1H-indazol-3-yl- Methanone, under the number RN 1374533-67-1 ED Entered STN: 25 May 2012.  This compound reads on claim 1 where R1-R2, R4-R5 are H, R3 is Cl (halogen), R6 is OH, indazole appears to be the first ring structure of Greek letters of claim 28 where Y1-Y4 are CR9 and R9 is H, n is 1, Z1 is N, Z2 is NR9, X is C, R9 is H. This compound is listed as being commercially available by the company Interbioscreen Ltd.  The on sale bar is also met since the following documentation shows that this material was subject to an offer for sale by a foreign manufacturer which was communicated to a prospective purchaser in the United States. (See CTS Corp. v. Piher Int 'l Corp., 593 F.2d 777, 201 USPQ 649 (7th Cir. 1979).  This information was communicated to the prospective purchaser in the United States via the internet as shown by the following, which was dated by the internet archive to May 29, 2007: IBS Products and Services " http://web.archive.org/web/20070529094927/http://www.ibscreen.com/products.shtml " dated May 29 2007, accessed August 27, 2014.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 123-124 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 123-124 are drawn to compositions, while the claim from which they depend are compound claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625